358 U.S. 66 (1958)
UNITED STATES
v.
HULLEY ET AL.
No. 300.
Supreme Court of United States.
Decided November 10, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Solicitor General Rankin, Assistant Attorney General Rice, A. F. Prescott and George F. Lynch for the United States.
H. Leighton Thomas and Ronald A. Capone for respondents.
PER CURIAM.
The petition for writ of certiorari in this case is granted and judgment reversed and remanded to the Supreme Court of Florida. See United States v. Security Trust & Savings Bank, 340 U.S. 47; United States v. Gilbert Associates, 345 U.S. 361; United States v. New Britain, 347 U.S. 81; United States v. Acri, 348 U.S. 211; United States v. Liverpool & London Ins. Co., 348 U.S. 215; United States v. Scovil, 348 U.S. 218; United States v. Colotta, 350 U.S. 808; United States v. White Bear Brewing Co., 350 U.S. 1010; United States v. Vorreiter, 355 U.S. 15.